Two attorneys, lessees under a ten year lease of officers in Brockton, by this bill in equity seek to require their lessors to provide facilities and services allegedly required under the lease. A master’s report, supplemented and as modified as to damages, was confirmed. The lessors appealed from the final decree, but not from the decree confirming the report. The master found that there had been various breaches by the lessors, which diminished the value of the leasehold to the lessees. The final decree ordered $7,431.25 to be paid by the lessors to the lessees as damages with interest from December 2, 1968. The lessors’ breaches appear not to have been sufficient to amount to a constructive eviction and the lessees remained in possession. The master’s subsidiary findings justified the conclusion that the lessors had not provided proper cleaning services, had not undertaken promised improvements, and had not furnished suitable heat and air conditioning. There is no indication that the damages allowed by the final decree were excessive. A court of equity may fail to grant specific relief and retain a case for the assessment of damages. Charles E. Burt, Inc. v. Seven Grand Corp. 340 Mass. 124, 128-132 (which, in effect, treated Callahan v. Goldman, 216 Mass. 238, 239, as not controlling in equity). See Winchester v. O’Brien, 266 Mass. 33, 38; Am. Law of Property, §§ 3.50, pp. 278-279; 3.51, 3.52. See also A. W. Banister Co. v. P. J. W. Moodie Lumber Corp. 286 Mass. 424, 426-429; Dyecraftsmen, Inc. v. Feinberg, 359 Mass. 485, 488-490; Charlotte Theatres, Inc. v. Gateway Co. Inc. 191 F. Supp. 834, 844 (D. Mass.), reversed on other grounds, 297 F. 2d, 483, 484-485 (1st Cir.); Hall, Landlord and Tenant (Adams and Wadsworth’s 4th ed.) § 242; annotation, 91 A. L. R. 2d 638. Questions concerning the amount of damages and the admissibility of evidence, which the lessors raised before the master, are not sufficiently argued to require any decision by us. S. J. C. Rule, 1:13, 351 Mass. 738.

Decree affirmed with costs of appeal.